                  Case 21-50237-KBO             Doc 6     Filed 05/04/21     Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,                           Case No. 19-12153 (KBO)

                                  Debtors.                       (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7                  Adv. Proc. No. 21-50237 (KBO)
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,

                                 Plaintiff,                      Ref. Adv. Docket Nos. 4 and 5

 vs.

 CONTRACTORS STEEL COMPANY,

                                 Defendant.

   ORDER APPROVING SECOND STIPULATION FOR FURTHER EXTENSION OF
      TIME FOR THE DEFENDANT TO ANSWER, MOVE OR OTHERWISE
                    RESPOND TO THE COMPLAINT

                 Upon consideration of the Second Stipulation for Further Extension of Time for
the Defendant to Answer, Move or Otherwise Respond to the Complaint (the “Stipulation”) filed
by the Chapter 7 Trustee and the Defendant; and the Court having reviewed the Stipulation, a
copy of which is attached hereto as Exhibit 1; and good cause appearing for the relief requested
therein, it is hereby ORDERED THAT:
                 1.          The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.
                 2.          This Court retains jurisdiction with respect to all matters arising from or
related to the implementation or interpretation of this Order.




    Dated: May 4th, 2021                                    KAREN B. OWENS
    Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:234116.1 57095/002
